OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SEÑOR, HUTCHISON,
CON LA CUAL CONCURRE EL JUEZ PRESIDENTE SEÑOR DEL TORO
Seis hijos, tres de los cuales eran menores, adquirieron por herencia una pequeña plantación de café. En. octubre 23, 1926, Julia Costa, una de las mayores, adquirió de José Costa, el mayor, la participación indivisa de éste en la finca. ■ La venta se efectuó por un precio de $2,000. Doce días más tarde la viuda, a nombre y representación de sus hijos me-nores de edad, solicitó de la corte de distrito autorizara a los menores a otorgar una hipoteca, alegando que existía ne-cesidad para ello y para proteger la participación de éstos en la propiedad. .
Las razones expuestas en la petición fueron en síntesis: Que el hijo mayor, José Costa, deseaba salir de su interés en la propiedad y no estaba dispuesto a continuar como co-partícipe. Que él había recibido una oferta de $2,000 de un tercero; que la intromisión de un extraño sería desastrosa y que a fin de evitar el desastre inminente se hacía impe-rativo que se otorgara la hipoteca para recaudar los fondos requeridos para comprar a José Costa su participación in-divisa. Julia Costa, al igual que la madre, declaró durante la vista sobre éstos y otros detalles. Del testimonio de ella se desprendía que cierto señor, natural de Córcega, había ofrecido $2,000 a José por su participación indivisa. Que este señor corso ya había demostrado una disposición poco *707amistosa hacia los otros herederos y que si se le permitía que entrara como condueño el resultado inevitable sería por demás desfavorable a los intereses de los menores.
José Costa se había casado y tenía establecida su propia residencia con anterioridad a la fecha en que efectuó el tras-paso a su hermana Julia. En el momento de la vista Julia aún vivía bajo el mismo techo que la madre. Esta última era una mujer analfabeto. Si tenía o no conocimiento del hecho de que Julia ya había adquirido la participación in-divisa de José, ello es cuestión que carece de importancia. Bien Julia, o Julia y su madre, no sólo ocultaron la verdad, sino que deliberadamente falsearon los hechos y perpetra-ron así un fraude hacia la corte. En su consecuencia, la su-puesta autorización judicial era una nulidad absoluta, sujeta a ser atacada colateralmente. De todos modos, la corte de distrito no autorizó el otorgamiento de una hipoteca por los menores con el fin de tomar a préstamo el dinero necesario para adquirir de Julia la participación indivisa que ya ésta había obtenido de José.
La presunta autorización judicial estaba fechada el 10 de noviembre de 1926. Al siguiente día se otorgó la hipo-teca. En ésta se hacía constar que Julia había adquirido de José la participación de éste en 1a. propiedad el 23 de octubre de 1926 por escritura otorgada ante el mismo no-tario que redactó la de hipoteca. En la hipoteca se hacía referencia a una copia certificada de la autorización judicial que' se acompañaba a la misma. En ella se hacía cons-tar que esta copia certificada de la autorización judicial se unía a la hipoteca a fin de que la misma pudiese ser “in-sertada en la copia”. Fué incluida en la primera copia de la escritura de hipoteca expedida a favor del acreedor el día de su otorgamiento. Con esta copia certificada de la autorización judicial el' acreedor fué plenamente informado del objeto y fin de tal autorización y de los supuestos he-chos en que la misma se basaba. Por la cláusula ya men-cionada el acreedor fué plenamente notificado de que la *708situación que la autorización judicial trataba de afrontar había dejado, de existir antes de presentarse la petición. El sabía que el fin para el cual se había autorizado el otor-gamiento de una hipoteca no podía ser cumplido toda vez que el mismo ya se había efectuado antes de solicitarse la autorización judicial. Sabía también que la corte de dis-trito no había autorizado el otorgamiento de una hipoteca para ningún otro objeto. Los casos que resuelven que un acreedor hipotecario no está obligado a ver que el producto de la hipoteca sea debidamente invertido, no son aplicables a los hechos del presente caso. La hipoteca no estaba au-torizada y era nula en lo que a la participación indivisa de los menores se refería.
En diciembre 14, 1926, Julia Costa traspasó a cada uno de los menores una participación indivisa del condominio pro indiviso que ella había adquirido de José. En esta es-critura de enajenación ella hacía constar que había actuado . por sí y en representación de los otros condueños en la com-pra de la participación de José.
Si, conforme sugieren ahora los apelados, el objeto al . comprarle a José fué impedir que éste vendiera a un extraño, mientras estaba pendiente el procedimiento de autorización judicial, la manera más natural y efectiva de asegurar tal resultado hubiera sido inscribir la escritura inmediatamente, ■Véase el artículo 1362 del Código Civil (redición de 1930), Esto no se hizo hasta después de haberse obtenido la auto-rización judicial y otorgado la hipoteca.
En el juicio del presente caso el notario que redactó tanto la escritura en que José le vendía a Julia como la hipoteca, declaró como testigo de los apelados respecto a otros asuntos, mas no mencionó ninguna relación' de confianza (trust).
La cláusula relativa a la capacidad fiduciaria de Julia al adquirir la participación de José es demasiado tardía. No se hizo mención de tal capacidad en la venta hecha por José a Julia. La cláusula está directamente en conflicto con la declaración de Julia en torno a la necesidad de adquirir *709la participación indivisa de José para impedir que éste ven-diera la misma a un extraño que le había ofrecido $2,000. Es inconsistente con el becbo de que al día siguiente a la au-torización judicial, Julia se babía becbo pasar como la dueña de la participación indivisa que ella babía adquirido de José y como tal dueña hipotecó la misma junto a su participa-ción original indivisa en la finca.
En adición a todo esto el 15 de diciembre y dentro de las 24 horas de haber traspasado a los menores, Julia adqui-rió de ellos no sólo la participación indivisa que ella les babía traspasado el día anterior, sino también toda la par-ticipación de éstos en la finca. Conforme se hace constar en la opinión de la mayoría, ella pagó por toda esta parti-cipación menos de la mitad de su valor justo y razonable. Fuera del hecho de que estas dos enajenaciones se otor-garon ante dos notarios distintos, la transacción en su tota-lidad no hubiese variado de haberse becbo en un solo docu-mento, a menos que debamos asumir que el pacto relativo a la venta, efectuada por los menores de su participación total en la finca, por menos de la mitad de su valor material, se hiciera luego de otorgada la primera escritura y antes de otorgarse la segunda. No hallamos base satisfacto-ria para tal hipótesis.
El único propósito fijo de la petición solicitando autoriza-ción judicial fué el comprar a José la participación indivisa que éste se proponía vender a un extraño poco amistoso. El becbo de que Julia ya babía adquirido la participación de José fué cuidadosamente ocultado a la corte. Si en la peti-ción se hubiera becbo constar la verdad o si los testigos la hubieran dicho durante la vista, no es probable que la corte hubiera autorizado el otorgamiento de una hipoteca con el fin de poner a los menores en condición de adquirir de Julia un interés proporcional en la participación indivisa adquirida por ella de José, en el entendido de que la madre de los me-nores vendería a Julia, sin autorización judicial y por un pre-cio inadecuado, toda la participación de los menores en la finca *710objeto de la hipoteca. Sea ello como fuere, no hnbo preten-siones de semejante objeto al tiempo en qne tnvo lugar el procedimiento ni al momento de otorgarse la hipoteca. Em-pero, se hacía necesaria la autorización judicial si, con algún fin, había de otorgarse una hipoteca sobre toda la propiedad.
Si eliminamos la teoría de una autorización judicial para permitir a los menores adquirir de Julia, lo que por razones ya expresadas nos parece insostenible, la conclusión alterna-tiva es que la autorización judicial se obtuvo con el fin no revelado de permitir que Julia se convirtiera en dueña de toda la propiedad en las condiciones ya indicadas.
Si Julia en realidad hubiese adquirido la participación in-divisa de José para ella y los otros copartícipes, incluyendo a los menores, si ella no tenía ningún motivo ulterior, si ella nada tenía que ocultar a la corte, si ella no tenía para aquella época la intención de obtener de la madre de los menores toda su participación en la finca sin autorización judicial y por un precio inadecuado, entonces no había necesidad de tergiversar los hechos ni de hacer alegaciones falsas ni de declaraciones perjuras, como tampoco de obtener una au-torización judicial para adquirir de José su participación indivisa con el fin de impedir que éste vendiera la finca a un extraño. En ausencia de una explicación sobre el mo-tivo por el cual se obtuvo tal autorización bajo falsas si-mulaciones, la mera formalidad de una enajenación a los me-nores por parte de Julia de % de la participación indivisa previamente adquirida por Julia de José (como paso preli-minar a la inmediata reenajenación de tales % partes a Julia por la madre de los menores por menos de la mitad del pre-cio a que ellos compraron), salta a la vista como el peso final de un mal uso notable del procedimiento fijado por el artículo 159 del Código Civil (ed. de 1930).
No importa cuál haya sido el verdadero motivo que se tuvo para obtener una autorzación judicial, la enajenación he-cha por Julia a los menores no cumplió el objetivo principal de esa autorización conforme éste se hacía constar en la auto-*711rización misma. Fué en realidad nn designio transparente in-tentado con el fin de dar algún color de plansibilidad a la teo-ría de qne el objeto primordial de la autorización judicial se había realizado. La verdad fué, y es, conforme ya hemos demostrado, que el objetivo de la autorización judicial se ha-bía efectuado doce días antes de radicarse la petición en que se solicitaba tal autorización.
El hecho de que el acreedor hipotecario no fuera un par-tícipe activo en el fraude no es un factor decisivo en el caso. Baste decir que debe considerarse que él tenía conocimiento de que la primera hipoteca era una absoluta nulidad por fal-tar la autorización judicial.
Todo el producto de esa hipoteca fué directa o indirecta-mente a Julia Costa. ‘El criterio contrario tan sólo puede ser sostenido tomando en consideración la forma e ignorando la substancia de .la transacción en su integridad.
Según la sentencia de esta Corte los menores (a menos que puedan pagar $1,500 con intereses al 12 por ciento anual a partir de noviembre de 1926), perderán sus % partes en la finca hipotecada no obstante la nulidad absoluta de la hi-poteca y no embargante el conocimiento que el acreedor hi-potecario tenía de tal nulidad.
Por tanto, el infrascrito disiente de los pronunciamien-tos primero y quinto de la sentencia dictada por este Tribunal y de aquella parte de la opinión de la mayoría que tiende a sostener dichos pronunciamientos. Está autorizado para manifestar que el Juez Presidente Sr. del Toro con-curre en esta opinión disidente.